Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were pre*826sented and necessarily passed upon questions under the Constitution of the United States, as follows: Defendant-respondent argued that the vacatur order relied upon by plaintiff herein violated defendant’s rights under and was repugnant to the Fourteenth Amendment to the Federal Constitution, and that such vacatur order was not entitled to credit under and was repugnant to article IV of that Constitution. The Court of Appeals held there was no violation of defendant-respondent’s constitutional rights. [See 16 N Y 2d 675.]